Citation Nr: 0216069	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-25 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee and 
leg disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a dental condition 
due to trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service in the Navy from June 1972 to 
July 1972, and in the Army from October 1978 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision which denied service 
connection for a right knee and leg disorder, a low back 
disorder, and a dental condition due to trauma.  A Board 
hearing was held in August 1998.  In January 1999, the Board 
remanded the case to the RO for further evidentiary 
development.  

In February 2000, the RO issued a decision granting service 
connection for varicose veins of the left leg and traumatic 
arthritis of the left knee, and assigned separate 10 percent 
disability ratings for these conditions.  In April 2000, the 
veteran filed a notice of disagreement regarding the initial 
rating assigned for traumatic arthritis of the left knee.  In 
February 2001, the RO issued a statement of the case 
addressing this issue.  A timely substantive appeal was not 
thereafter received, and thus the issue of a higher rating 
for a left knee disorder is not before the Board at this 
time.  38 U.S.C.A. §§ 7104, 7105, 7108.


FINDINGS OF FACT

1.  The veteran did not develop a chronic right knee or right 
leg disorder in service or for many years thereafter, and 
this condition was not caused or permanently worsened by his 
service-connected traumatic arthritis of the left knee or 
varicose veins of the left lower extremity.

2.  The veteran's current low back disorder began years after 
service and was not caused by any incident of service.

3.  Dental trauma during the veteran's service is not shown, 
and he does not currently have a dental condition that was 
caused by any trauma during service.


CONCLUSIONS OF LAW

1.  A right knee and leg disorder was not incurred or 
aggravated by active service, and is not proximately due to 
or the result of service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).

2.  A low back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 &. Supp. 2002); 
38 C.F.R. § 3.303 (2002).

3.  Claimed residuals of dental trauma were not incurred in 
or aggravated by active service, and there is no related 
eligibility for VA dental treatment.  38 U.S.C.A. § 1712 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.381, 17.161 (2002); 
38 C.F.R. §§ 3.381, 4.149 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran had active service in the Navy from June 1972 to 
July 1972, and in the Army from October 1978 to January 1989.

An enlistment examination, performed in April 1972, noted 
essentially normal findings throughout.  A May 1972 treatment 
report noted that the veteran was examined and found 
physically qualified for training duty.  

An enlistment examination, performed in August 1978, noted 
essentially normal findings throughout.  In November 1978, 
the veteran was treatment for varicose veins in the posterior 
left lower leg.  A subsequent treatment report, dated in 
November 1978, noted the veteran's history of right knee pain 
for the past two weeks.  Physical examination revealed no 
edema, effusion or ligament laxity.  There was some 
tenderness over the medial collateral ligament.  The report 
concluded with an assessment of leg strain, medial collateral 
ligament.  X-ray of the right knee, performed in November 
1978, revealed no radiographic evidence of significant 
pathology noted.  A December 1978 treatment report noted 
findings of symptomatic left lower extremity saphenous 
varicosities without relief from support hose. In January 
1981, the veteran underwent a greater saphenous stripping and 
ligation of the left leg.  

An August 1988 treatment report noted the veteran's history 
of left medial knee pain for the past four months.  A 
treatment report, dated in September 1988, noted an 
assessment of anterior cruciate ligament deficient, left 
knee, suspected meniscal tear.   A subsequent treatment 
report, dated in September 1988, noted the veteran's history 
of gingival sensitivity, moderately-severe, and generalized 
periodontal disease.  The veteran's service dental records 
are silent as to any treatment for dental trauma.

In March 1992, the veteran filed a claim seeking service 
connection for a left leg and back disorder.  No post service 
treatment for a back disorder was indicated on his claims 
application form.  A subsequent statement from the veteran, 
dated in March 1992, noted a service history of injuries to 
his left knee and left leg.  He also reported ongoing severe 
back pain since his discharge from the service.  The RO 
denied the veteran's claims in February 1993.  

In August 1996, the veteran filed a claim seeking service 
connection for left knee and leg disorder, a back disorder, 
dental injury, and a right knee and leg disorder, secondary 
to his left leg condition.

In February 1997, a VA examination was conducted.  The report 
noted the veteran's complaints of left knee pain as a result 
of his extensive running and hiking as a drill sergeant 
during service.  No specific injury was indicated.  In 
discussing his back, the veteran reported having back pain 
over the past few years.  He denied any bowel or bladder 
dysfunction or having any numbness or pain in the lower 
extremities.  Physical examination of the lumbar spine 
revealed forward flexion to 85 degrees, extension to 25 
degrees, left and right lateral bending to 32 degrees, and 
bilateral rotation to 37 degrees.  Straight leg rasing in 
both the sitting and supine position was negative.  Physical 
examination of the lower extremities revealed normal 
alignment.  Examination of the knees showed no focal 
swelling, no generalized effusion and no focal line 
tenderness.  The patella tracked normally.  There was some 
crepitance at the patella femoral joint on the left, which is 
reported to be nonpainful.  Range of motion of the left knee 
was from 0 to 135 degrees with mild pain in the extremes.  
Testing of the collateral and cruciate ligaments of the left 
knee showed no instability.  The remainder of the knee 
examination was unremarkable.  Neurological examination of 
the lower extremities showed no focal deficits for motor, 
sensory or reflex deficits.  X-ray examination of the knees 
led to an impression of normal knees bilaterally.  The 
clinical examination concluded with an assessment of low back 
pain without neurologic deficit, and history of left knee 
pain most likely with patella femoral syndrome.  

In February 1997, a VA dental examination was conducted.  The 
report noted the veteran's complaints of soreness in his gum 
tissue and loss of a dental filling.  Examination revealed 
carious gingivitis, a fistula over tooth #24 area, and 
multiple restorations.  The veteran had poor home care.  X-
ray examination revealed multiple carries, chronic abscesses 
on teeth #19 and #24, and root canal treatment previously 
performed on teeth #8, 13, 25 and 31.  The report concluded 
with diagnoses of multiple carious areas with periapical 
involvement and early periodontitis.  

In a statement from the veteran, dated in July 1997, he gave 
a history of a service injury to his mouth while engaged in 
physical training in 1983.  On his substantive appeal form, 
dated in August 1997, the veteran reported treatment for his 
low back while stationed in Germany in 1980.

In August 1998, a hearing was conducted before the Board.  
The veteran testified that he started having problems with 
his left knee and leg around 1980, after falling off a truck.  
Following his discharge from the service, the veteran 
indicated that he had been employed as a truck driver, but 
that his disabilities prevent him from doing this any longer.  
As for his back condition, the veteran attributed it to his 
having fallen a couple of times during service, and his 
having to lift missiles and other heavy objects during 
service.  As for his right leg and knee, he alleged that 
these conditions are secondary to his left leg disorders.  He 
specifically attributed them to his favoring the left leg.  
As for his dental condition, the veteran alleges that he was 
hit with a wrench during service, and that this loosened up 
his teeth. 

In November 1999, a VA examination for joints was conducted.  
The report noted that the veteran's claims folder had been 
reviewed.  Physical examination of the musculoskeletal system 
revealed good alignment and good muscle mass, but there was a 
decrease in the size of the left thigh versus the right 
thigh.  There was good tone and symmetry.  Strength was 5/5 
throughout.  Gait, balance and coordination were all within 
normal limits.  Deep tendon reflexes were 2+ throughout, and 
sensory function was intact.  As for the veteran's left knee, 
the report noted a history of problems dating back to 1988.  
The report indicated that the veteran underwent an 
arthroscopy in 1988, and had some bone shaving at that time.  
Physical examination of the knees revealed slightly 
diminished flexion on the left (from 0 to 120 degrees), and a 
full range of motion of the right, 0 to 140 degrees. There 
was tenderness to palpation and manipulation of the patellar 
surface in both knees, without crepitus or laxity.  

As for the low back, the report noted the veteran's 
complaints of back pain.  There was limitation of low back 
motion and other findings.   The veteran reported no specific 
injury to his back.  It was note there was no clear 
relationship between the veteran's reported falls during 
service and his current back disorder.

The November 1999 VA examination concluded with diagnoses of 
left knee status post arthroscopy in 1988 with decreased 
range of motion and tenderness of the entire patellar 
surface, right knee with full range of motion but tender to 
palpation at the patellar surface, low back pain with 
decreased range of motion and tenderness to palpation at the 
lumbothoracic spine, and varicose veins with significant 
tortuosity and subjective discomfort.  The VA examiner noted 
that " patient states that he favors his left knee.  Gait, 
balance, and coordination, however, are within normal limits.  
This provider is unable to medically associate development of 
pathology in the right knee secondary to the left and it is 
unclear if the right knee pathology exists."

X-ray examination of the left knee, performed in January 
2000, revealed well preserved joint spaces in all 
compartments, a trace of increased density in the 
suprapatellar region which may indicate a small effusion; 
otherwise, bony architecture, alignment and density were 
preserve.  There was minimal spurring of the patella. The 
report concluded with an impression of no significant 
osteoarthritis.  

A VA examination addendum, dated in January 2000, noted that 
the January 2000 X-ray findings relating to the veteran's 
left knee may contribute to his sensitivity at the time of 
the knee examination.  

VA outpatient records, dated 1997 through 2000, reveal 
treatment for a variety of conditions.  A February 1997 
treatment report noted complaints of right knee pain.  An 
October 1997 treatment report noted the veteran's complaints 
of bilateral knee pain.  Physical examination revealed a full 
range of motion, negative drawer sign, and no effusion, 
bilaterally.  The report noted an assessment of no gross 
abnormality.  An April 1998 treatment report noted complaints 
of left knee pain.  The report concluded with an assessment 
of patellar femoral syndrome.  An April 2000 treatment report 
noted the veteran's complaints of leg cramps with increasing 
frequency.  



II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claims, and of his and the VA's 
respective duties to obtain evidence.  All pertinent 
identified medical records have been obtained to the extent 
possible, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  38 C.F.R. § 
3.310(a).

A. Right Knee and Leg Disorder

The veteran contends that he is entitled to service 
connection for a right knee and right leg disorder.  He 
claims this condition is secondary to his service-connected 
traumatic arthritis of the left knee and varicose veins of 
the left lower extremity.

The veteran's service medical records do not show a chronic 
right knee or right leg disorder.  Although the veteran was 
treated for a right knee strain in November 1978, no follow 
up treatment for this condition was indicated, and it is 
considered to be acute and transitory.  He was last released 
from active duty in January 1989.

Following his discharge from the service, the first complaint 
of a right knee or right leg disorder is the veteran's claim 
received in August 1996.  X-ray examination of the right 
knee, performed in February 1997, was normal.  A November 
1999 VA examination noted the right knee had full range of 
motion but was tender to palpation at the patellar surface.  
The VA examiner stated he was unable to medically associate 
development of pathology in the right knee secondary to the 
left and it is unclear if the right knee pathology exists.

The evidence shows the veteran did not have a right knee or 
right leg disorder in service or for many years thereafter, 
and any current right knee/leg condition is not related to 
service.  Direct service connection is not warranted.  
Despite the veteran's contentions that a current right knee 
and leg disorder is related to his service-connected left 
lower extremity disabilities, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The competent medical evidence does not indicate 
that the veteran's service-connected left lower extremity 
disabilities caused or permanently worsened any current right 
knee and leg disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).

As the preponderance of the evidence is against the claim for 
service connection for right knee and leg disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. Low Back Disorder

The veteran contends that service connection is warranted for 
a low back disorder.  The veteran attributes his current back 
condition to having fallen a couple of times during service 
or having lifted heavy objects during service.  

The veteran served on active duty from June 1972 to July 
1972, and from October 1978 to January 1989.  His available 
service medical records do not show any low back disorder. 
This suggests that even if the veteran had some undocumented 
acute back problem in service, such resolved without 
residuals.

In February 1992, three years after his discharge from the 
service, the veteran filed a claim seeking service connection 
for a low back disorder.  No post-service treatment for this 
condition was alleged on the application.  There are no post-
service medical records of a low back disorder until the 
February 1997 VA examination.  During this examination, the 
veteran reported having back pain over the past few years.  
The examination concluded with an assessment of low back pain 
without neurologic deficit.  A subsequent VA examination was 
conducted in November 1999.  The report of this examination 
noted a diagnosis of low back pain.  The veteran reported no 
specific injury to his back.  The examiner noted that there 
was no clear relationship between the veteran's reported 
falls during service and his current back disorder.

The weight of the credible evidence demonstrates that the 
veteran's current low back disorder began years after his 
active duty and was not caused by any incident of service.  
This condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for a low back disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C. Dental Condition Due to Trauma

The veteran alleges that he has a current dental condition as 
a result of an injury during service.  A statement from the 
veteran alleges a service injury to his mouth while engaged 
in physical training in 1983.  At his hearing before the 
Board, he also claimed that he was hit in the mouth with a 
wrench during service, and that this loosened his teeth.  

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service. 38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998). Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).

Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381, but there 
has been no substantive change in the legal provisions as 
would affect the present case.  More specifically, the new 
version of 38 C.F.R. § 3.381 states, in pertinent part, that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided by 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(2002).  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma.  
38 C.F.R. § 3.381(b) (2002).

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible to receive perpetual VA dental care 
for the condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & 
Supp. 2002); 38 C.F.R. § 17.161(c) (2002).  In comparison, if 
a dental condition is service-connected, but it does not 
involve service trauma, it generally is subject to only one-
time VA treatment, and there is a time limit after service 
for claiming such.  See 38 C.F.R. § 17.161(b).  

In this case, the veteran seeks service connection for 
residuals of dental trauma, for the purpose of eligibility 
for VA outpatient dental treatment.  The allegation of dental 
trauma in service did not arise until the time of the 
veteran's 1996 VA claim, many years after service.  His 
service medical records are silent as to any dental trauma.  
There is no current evidence of a dental condition due to 
trauma.  A 1997 VA dental examination revealed various dental 
conditions associated with dental disease, but there was no 
mention of a dental condition due to trauma.  The weight fo 
the credible evidence establishes that the veteran did not 
have dental trauma in service, nor does he now have a dental 
condition due to alleged service trauma.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for residuals of 
dental trauma.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee and leg disorder is 
denied.

Service connection for a low back disorder is denied.

Service connection for a dental condition due to trauma is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

